            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                        SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                         Plaintiff,       )
                                          )
     vs.                                  )     No. 19-05027-01-CR-SW-BCW
                                          )
ERIC A. SCROGGINS,                        )
                                          )
                         Defendant.       )


                         REPORT AND RECOMMENDATION
                         CONCERNING PLEA OF GUILTY


     The Defendant, by consent, has appeared before me pursuant to

Rule 11, F.R.Cr.P., 22(k)(26), WDMO, and 28 U.S.C. '636, and has

entered a plea of guilty to the Superseding Information filed on

September 3, 2019.       After cautioning and examining the Defendant

under oath concerning each of the subjects mentioned in Rule 11,

I determined that the guilty plea was knowledgeable and voluntary,

and that the offense charged is supported by a factual basis for

each of the essential elements of the offense.                   I therefore

recommend   that   the    plea   of   guilty   be    accepted   and   that   the

Defendant   be     adjudged      guilty   and       have   sentence    imposed

accordingly.



Date:   September 3, 2019                  /s/ David P. Rush
                                          DAVID P. RUSH
                                          UNITED STATES MAGISTRATE JUDGE
                             NOTICE

     Failure to file written objections to this Report and
Recommendation within 14 days from the date of its service shall
bar   an aggrieved    party  from  attacking  such   Report  and
Recommendation before the assigned United States District Judge.
28 U.S.C. '636(b)(1)(B).
